Exhibit 10.76

 

MXENERGY HOLDINGS, INC.

 

2010 First Amendment to
Employment Agreement with Chaitu Parikh

 

This 2010 First Amendment to the Employment Agreement (as defined below),
effective May 1, 2010 is hereby entered into as of the 14th day of May, 2010
(the “Amendment Date”), by and between MXenergy Holdings, Inc. (the “Company”)
and Chaitu Parikh (the “Executive”).

 

WHEREAS, the Company and the Executive entered into the Employment Agreement by
and between the Company and the Executive, effective February 13, 2008 (the
“Employment Agreement”); and

 

WHEREAS, the Company and the Executive desire and agree to amend the provisions
of the Employment Agreement as provided below in connection with renewing its
term, addressing the consensual relocation of the Executive’s principal office,
and reducing the risk of potential adverse tax consequences to the Executive
under Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned parties agree to amend the Employment Agreement, effective on the
Amendment Date, as follows:

 

1.             Section 1(a) of the Employment Agreement is amended by revising
its last sentence to provide as follows, with bold and italicized text
highlighting new text herein:

 

Executive’s office shall be located at the Company’s headquarters in Stamford,
Connecticut, but shall be relocated to Houston, Texas on a mutually agreeable
date in 2010.

 

2.             Section 2 of the Employment Agreement is amended in its entirety
as follows, with bold and italicized text highlighting the additions:

 

2.             Term.  Company’s employment of Executive pursuant to this
Agreement shall be for an initial term of three (3) years (the “Employment
Term”), beginning on May 14, 2010 (the “Amendment Effective Date”) and ending on
the third annual anniversary of the Amendment Effective Date or such earlier
date on which Executive’s employment terminates in accordance with Section 6 of
this Agreement.  Upon the third annual anniversary of the Amendment Effective
Date and each anniversary thereof (collectively, the “Expiration Date”), this
Agreement shall automatically renew for a one-year term unless (a) the Agreement
has been earlier terminated under Section 6 or (b) either party gives written
notice not less than 180 days prior to the expiration of any such term that the
Agreement will not be extended.  Upon termination of the then applicable
Employment Term for any reason, Executive shall promptly resign from all
positions held with the Company.

 

1

--------------------------------------------------------------------------------


 

3.             Section 3 of the Employment Agreement is amended by revising its
last sentence to increase the Executive’s annual base salary by changing
“$401,700” to “$450,000”.

 

4.             Section 4 of the Employment Agreement is amended by adding the
following sentence at the end thereof:

 

“Any bonus payable hereunder shall be paid later than two and one-half (2½)
months following the end of the year in which the Executive first vests in the
right to collect the bonus.”

 

5.             Sections 6(b)(i) and 6(c)(i) of the Employment Agreement shall
each be amended in their entirety to provide as follows, with bold and
italicized text highlighting new text herein:

 

(i)            Base Salary, PTO, any earned and unpaid Target Bonus accrued
through the Termination Date, and any expense reimbursements and other benefits
due to the Executive under any Company-provided plans, policies and
arrangements, which shall not be paid or payable later than March 15 of the
calendar year after the calendar year in which the Termination Date occurs;
provided that, if Executive’s Termination Date occurs within the 18-month period
following the date on which the Executive has substantially completed his
relocation in 2010 from Stamford, Connecticut to Houston, Texas (the “Relocation
Date”), then the Executive’s benefits hereunder shall also include a relocation
package having terms, condition, and dollar value per component that are
substantially the same as those provided to the Executive in connection with
such 2010 relocation to Houston, Texas;

 

6.             Section 6(e) of the Employment Agreement shall each be by adding
the following text immediately before the end of clause (C):

 

subject, however, if Executive’s Termination Date occurs within the 24-month
period following the Relocation Date, to Executive having first repaid the full
value of all Company-paid expenses associated with his relocation in 2010 from
Stamford, Connecticut to Houston, Texas, and subject to the Company’s right to
offset any amounts payable under this Agreement (and to assert all other debt
collection rights allowable by law) in order to enforce its right to obtain such
full repayment;

 

7.             Section 7(d) of the Employment Agreement is amended by revising
clause (ii) of its second sentence to provide as follows, with bold and
italicized text highlighting new text herein:

 

(ii) Executive is required to relocate his place of employment, other than a
relocation within fifty (50) miles of the Company’s Houston offices, it being
understood and agreed by the parties hereto that the Executive’s relocation from
the Company’s Stamford to Houston offices is consensual and does not constitute
grounds for a Constructive Termination hereunder;

 

2

--------------------------------------------------------------------------------


 

8.             Section 12(g) of the Employment Agreement is amended by revising
clause its second sentence to provide as follows, with bold and italicized text
highlighting new text herein:

 

Except for injunctive or other equitable relief in aid of arbitration, any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Stamford, Connecticut, in accordance
with the rules of the American Arbitration Association then in effect; provided
that such situs shall become Houston, Texas coincidentally with the date of
Executive’s relocation there in accordance with Section 1(a) of the Employment
Agreement.

 

9.             All Employment Agreement references to section numbers and
defined terms are amended to reflect the above modifications.

 

10.           Nothing herein shall be held to alter, vary or otherwise affect
the terms, conditions, and provisions of the Employment Agreement, except as
noted above; provided that the terms and conditions of the Employment Agreement
shall be deemed to be amended to the extent necessary to be consistent with the
relocation agreement entered into between the parties coincidentally with
execution of this 2010 First Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this 2010 First Amendment
to the Employment Agreement, and such 2010 First Amendment shall be effective as
of the date first written above.

 

 

 

THE COMPANY:

 

 

 

 

 

 

 

 

MXenergy Holdings, Inc.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Jeffrey Mayer

 

 

 

 

 

Its:

President and CEO

 

 

 

 

 

 

 

 

THE EXECUTIVE:

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name:

Chaitu Parikh

 

3

--------------------------------------------------------------------------------